PER CURIAM.
Appellant challenges his convictions and sentences for two counts of resisting arrest with violence and one count of resisting arrest without violence. Appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm appellant’s convictions and sentences, but reverse and remand for correction of a scrivener’s error contained in the written judgment. In case number 06-2022, the written judgment reflects that appellant was convicted of aggravated battery upon a law enforcement officer, firefighter, or emergency medical care provider, a first-degree felony in violation of section 784.07(2)(d), Florida Statutes. However, appellant entered a plea of nolo contendere to resisting arrest with violence, a third-degree felony in violation of section 843.01, Florida Statutes. The trial court is directed to correct the judgment accordingly. See Grandison v. State, 691 So.2d 591 (Fla. 1st DCA 1997).
AFFIRMED.
ALLEN, KAHN, and DAVIS, JJ., concur.